                                                              United States Bankruptcy Court
                                                               Middle District of Alabama
In re:                                                                                                                 Case No. 21-30274-WRS
Melissa T. Culbertson                                                                                                  Chapter 13
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 1127-2                                                  User: admin                                                                 Page 1 of 3
Date Rcvd: Jun 15, 2021                                               Form ID: pdfALL                                                           Total Noticed: 29
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

#                Addresses marked '#' were identified by the USPS National Change of Address system as requiring an update. While the notice was still deliverable,
                 the notice recipient was advised to update its address with the court immediately.

##               Addresses marked '##' were identified by the USPS National Change of Address system as undeliverable. Notices will no longer be delivered by
                 the USPS to these addresses; therefore, they have been bypassed. The debtor's attorney or pro se debtor was advised that the specified notice was
                 undeliverable.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jun 17, 2021:
Recip ID                   Recipient Name and Address
db                    #+   Melissa T. Culbertson, 3541 Cambridge Road, Montgomery, AL 36111-1917
cr                     +   RPS Property Management, Darby Law Firm, 441 High Street, Montgomery, AL 36104, UNITED STATES 36104-4607
4536235                +   AMERICA'S CAR MART/COLONIAL AUTO FINANCE, PO BOX 2580, BENTONVILLE, AR 72712-7701
4536236                +   AMERICA'S CAR-MART, 2911 EASTERN BLVD, MONTGOMERY, AL 36116-1023
4536238                +   AUTO FUNDING GROUP AUTO SALES, C/O RICHARD C. DEAN, JR., P.O. BOX 1028, MONTGOMERY, AL 36101-1028
4536232                +   EXPERIAN, PO BOX 9701, Allen, TX 75013-9701
4536242                +   FIRST PREMIER BANK, DANA J. DYKHOUSE, CEO, 601 SOUTH MINNESOTA AVE, SIOUX FALLS, SD 57104-4824
4536241                    FIRST PREMIER BANK, P.O. BOX 5524, SIOUX FALLS, SD 57117-5524
4536243                    GINA J. ISHMAN, CLERK, P.O. BOX 1667, MONTGOMERY, AL 36102-1667
4536244                +   LEE TOBLER, 2205 UPPER WETUMPKA ROAD #42, MONTGOMERY, AL 36107-1399
4536245                +   RECEIVABLES PERFORMANCE, 20818 44TH AVE W, SUITE 140, LYNNWOOD, WA 98036-7709
4536247                +   RPS PROPERTY MANAGEMENT, 400 EASTERN BLVD, STE 200, MONTGOMERY, AL 36117-2043
4536246                +   RPS PROPERTY MANAGEMENT, C/O DARBY LAW FIRM, LLC., PO BOX 3905, MONTGOMERY, AL 36109-0905
4536248                +   SHAMARICK PARADISE, 2108 COLLEGE STREET, MONTGOMERY, AL 36106-2004

TOTAL: 14

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                   Notice Type: Email Address                                   Date/Time                 Recipient Name and Address
4536233                    Email/Text: EBNProcessing@afni.com
                                                                                        Jun 15 2021 20:31:00      AFNI, PO BOX 3097, BLOOMINGTON, IL
                                                                                                                  61702-3097
4536234                + Email/Text: documentfiling@lciinc.com
                                                                                        Jun 15 2021 20:29:00      ALABAMA POWER, C/O TELECOM
                                                                                                                  SELF-REPORTED, PO BOX 4500, ALLEN, TX
                                                                                                                  75013-1311
4536237                    Email/Text: g17768@att.com
                                                                                        Jun 15 2021 20:30:00      AT&T, P.O. BOX 105503, ATLANTA, GA
                                                                                                                  30348-5503
4541817                + Email/Text: bankruptcy@car-mart.com
                                                                                        Jun 15 2021 20:30:00      Americas Car-Mart INC, 1805 N 2nd ST STE 401,
                                                                                                                  Rogers, AR 72756-2423
4542424                + Email/Text: smbk@heightsfinance.com
                                                                                        Jun 15 2021 20:29:00      COVINGTON CREDIT AL0040, c/o
                                                                                                                  SOUTHERN MANAGEMENT, ATTN BK, P.O.
                                                                                                                  BOX 1947, GREENVILLE, SC 29602-1947
4536239                    Email/Text: bankruptcytn@wakeassoc.com
                                                                                        Jun 15 2021 20:30:00      EMERGENCY SERVICES OF MONTGOMERY,
                                                                                                                  C/O WAKEFIELD & ASSOCIATES, P.O. BOX
                                                                                                                  50250, KNOXVILLE, TN 37950-0250
4536240                + Email/Text: bknotice@ercbpo.com
                                                                                        Jun 15 2021 20:31:00      ENHANCED RECOVERY CORP., 8014
                                                                                                                  BAYBERRY ROAD, JACKSONVILLE, FL
                                                                                                                  32256-7412
4556496                + Email/Text: JCAP_BNC_Notices@jcap.com
                                                                                        Jun 15 2021 20:31:00      Premier Bankcard, Llc, Jefferson Capital Systems
District/off: 1127-2                                               User: admin                                                            Page 2 of 3
Date Rcvd: Jun 15, 2021                                            Form ID: pdfALL                                                      Total Noticed: 29
                                                                                                            LLC Assignee, Po Box 7999, Saint Cloud Mn
                                                                                                            56302-7999
4536249                    Email/Text: smbk@heightsfinance.com
                                                                                   Jun 15 2021 20:29:00     SMC/QUICK CREDIT, 101 N MAIN STREET,
                                                                                                            SUITE 600, GREENVILLE, SC 29601
4536250                    Email/PDF: ais.sprint.ebn@americaninfosource.com
                                                                                   Jun 15 2021 20:41:21     SPRINT, ATTN: BANKRUPTCY DEPT, P.O.
                                                                                                            BOX 7949, OVERLAND PARK, KS 66207-0949
4541682                    Email/PDF: EBN_AIS@AMERICANINFOSOURCE.COM
                                                                                   Jun 15 2021 20:40:48     T Mobile/T-Mobile USA Inc, by American
                                                                                                            InfoSource as agent, PO Box 248848, Oklahoma
                                                                                                            City, OK 73124-8848
4536251                    Email/PDF: EBN_AIS@AMERICANINFOSOURCE.COM
                                                                                   Jun 15 2021 20:40:48     T-MOBILE/ T-MOBILE USA INC., PO BOX
                                                                                                            248848, OKLAHOMA CITY, OK 73124-8848
4536252               + Email/PDF: bk@worldacceptance.com
                                                                                   Jun 15 2021 20:40:43     WORLD FINANCE, PO BOX 6429,
                                                                                                            GREENVILLE, SC 29606-6429
4547006               + Email/PDF: bk@worldacceptance.com
                                                                                   Jun 15 2021 20:40:43     World Acceptance Corp., Attn: Bankruptcy
                                                                                                            Processing Center, PO Box 6429, Greenville, SC
                                                                                                            29606-6429
4547005               + Email/PDF: bk@worldacceptance.com
                                                                                   Jun 15 2021 20:41:26     World Finance Corp. c/o World Acceptance Corp.,
                                                                                                            Attn: Bankruptcy Processing Center, PO Box
                                                                                                            6429, Greenville, SC 29606-6429

TOTAL: 15


                                                     BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID        Bypass Reason      Name and Address
cr              *                  Auto Funding Group Auto Sales, c/o Richard C. Dean, Jr., P.O. Box 1028, Montgomery, AL 36101-1028
4548082         *                  Auto Funding Group Auto Sales, c/o Richard C. Dean, Jr., P.O. Box 1028, Montgomery, AL 36101-1028
intp            ##+                Dexster Hawkins, 840 Buckingham Drive, Montgomery, AL 36116-2745

TOTAL: 0 Undeliverable, 2 Duplicate, 1 Out of date forwarding address


                                                    NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jun 17, 2021                                         Signature:          /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on June 15, 2021 at the address(es) listed below:
Name                               Email Address
Bankruptcy Administrator
                                   ba@almb.uscourts.gov

Larry E. Darby, Esq
                                   on behalf of Creditor RPS Property Management LDarbyEsq@knology.net
                                   bankruptcy@alabamaevictions.com;darbylawfirm@yahoo.com

Mary Conner Pool
                                   on behalf of Debtor Melissa T. Culbertson mpool@bondnbotes.com
District/off: 1127-2                                      User: admin                                  Page 3 of 3
Date Rcvd: Jun 15, 2021                                   Form ID: pdfALL                            Total Noticed: 29
                          attorneypool@gmail.com;r62810@notify.bestcase.com;jhull@bondnbotes.com

Richard C. Dean, Jr.
                          on behalf of Creditor Auto Funding Group Auto Sales rdean@mindspring.com
                          collector2@deanlawfirm.org;aoberdeen@deanlawfirm.org

Sabrina L. McKinney
                          trustees_office@ch13mdal.com


TOTAL: 5
